DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/01/2021 has been entered. Claims 1-48 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1-48 previously set forth in the Non-Final Office Action mailed 09/03/2021.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-2, 4, 10, 13-14, 16, 21, 24-25, 27, 33, 36-37, 39, 44, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 20200175675), hereinafter Ogino, in view of Freiburger et al (US 20150272547), hereinafter Freiburger.
Regarding claim 1, Ogino teaches a medical ultrasound imaging method (“FIG. 16 is a diagram showing the overall configuration of the medical imaging device (an ultrasonic imaging device)” [0028]; “the image processing using the learned CNN" [0091]) comprising:
a) forming a first image (51, [0042], Fig. 5) of an ultrasound image sequence (a sequence of “correct images" [0043] seen in Fig. 5 containing the “correct image 51” [0042], “high-quality image" [0059]; “the image obtained … without undersampling or … where the device is free from the restrictions." [0100]) with high image quality (“Here, as a pair of learning images, as shown in FIG. 5, a learning dataset 50 including a pair of a correct image 51 and a test image 52 with a degraded image quality generated based on the correct image is used.” [0042]; “correct images" [0043]. “Thus, the image data in which only the ROI is converted to a high-quality image is obtained." [0059]; “the ultrasonic image captured under conditions that generate the highest image quality without restrictions such as the imaging time, or the ultrasonic image captured using a high-specification model,” [0087]. “The reconstruction unit 700 includes an ultrasonic image generator 730 that generates an ultrasonic image such as a B-mode image and an M-mode image, and an image processing unit 750 having a function corresponding to the image processing unit 200 of the first embodiment.  The reconstruction unit 700 may further 
b) forming at least one image (52, [0042], Fig. 5) of the ultrasound image sequence with reduced image quality (“a test image 52 with a degraded image quality generated based on the correct image is used. .. The image quality of the test image is adjusted to be degraded depending on the imaging method (undersampling method) in the imaging unit 100." [0042]; “the ultrasonic 
image that has undergone a predetermined degradation process” [0087];  “the case of improving the image quality degraded due to imaging conditions such as frequency and device restrictions such as the element pitch has been described. The present embodiment can also be applied to the data that has been undersampled by controlling a driving method of a number of elements, for example, by thinning the elements at random, the data that has been captured at a low frequency at the expense of resolution in order to increase the depth, or the like.” [0090]); 
c) forming a second image (51, [0042], Fig. 5) of the ultrasound image sequence with high image quality (a second image 51 out of  the “number of correct images" [0043] seen in Fig. 5 containing the “correct image 51” [0042]; “the ultrasonic image captured under conditions that generate the highest image quality without restrictions such as the imaging time, or the ultrasonic image captured using a high-specification model,” [0087]); and 
d) improving the quality of the at least one image of the ultrasound image sequence with reduced image quality using the first or the second images of the ultrasound image sequence with high quality (“The image processing unit 750 improves the image quality by applying the restorer 240 to the ultrasonic image captured under such restrictions.  For example, the ultrasonic image captured under conditions that generate the highest image quality without restrictions such as the imaging time, or the ultrasonic image captured using a high-specification model, and the 
wherein the images are formed using a transducer, and wherein the transducer comprises a 1.25D, 1.5D, 1.75D, or 2D array of elements ("There are various types of the ultrasonic probe 711.  Generally, the ultrasonic probe 711 includes a large number of transducers arranged in … a two-dimensional direction, and repeats transmission and reception of the ultrasonic wave while electronically switching the transducers at high speed." [0086], Fig. 16> Note that “arranged in …a two dimensional direction” is seen as 2D array of elements).  
While Ogino teaches forming at least one image (52, [0042], Fig. 5) with reduced image quality (“a test image 52 with a degraded image quality generated based on the correct image is used. .. The image quality of the test image is adjusted to be degraded depending on the imaging method (undersampling method) in the imaging unit 100." [0042]; “the ultrasonic image that has undergone a predetermined degradation process” [0087]; “the case of improving the image quality degraded due to imaging conditions such as frequency and device restrictions such as the element pitch has been described. The present embodiment can also be applied to the data that has been undersampled by controlling a driving method of a number of elements, for example, by thinning the elements at random, the data that has been captured at a low frequency at the expense of resolution in order to increase the depth, or the like.” [0090])), Ogino does not 
However, Freiburger discloses acquisition control for elasticity ultrasound imaging, which is analogous art. Freiburger teaches forming frames (“sequential frames" [0026]; “frames of data for elasticity imaging" [0029]), the ultrasound image sequence (“ultrasound data, B-mode data” [0026]) comprising a plurality of frames (“frames of data for elasticity imaging" [0029]), wherein each frame is generated at a distinct time point (a point of the “single frame acquisition” [0014]) to produce the ultrasound image sequence (“The automatic setting of one or more acquisition parameters for elasticity imaging may be performed periodically or continuously while scanning, in real-time, for elasticity imaging. Alternatively, the automatic setting occurs once for single frame acquisition of an elasticity image... The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an "update" control).” [0014]; “images of the sequence” [0091]); and forming at least one frame of the ultrasound image sequence with reduced image quality (“the spatial resolution and/or image quality is based, in part, on the acquisition parameters.  The spatial resolution and/or quality of the elasticity image may be based on the detected motion and set using the values of the acquisition parameters.  Different acquisition parameters may result in different spatial resolutions, temporal resolution, or image quality for the displayed image.  A change in acquisition parameters of a sequence may result in images of the sequence having different spatial resolution, frame rate, 
Therefore, based on Freiburger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ogino to form frames, the ultrasound image sequence comprising a plurality of frames, wherein each frame is generated at a distinct time point to produce the ultrasound image sequence; and forming at least one frame of the ultrasound image sequence with reduced image quality, as taught by Freiburger, in order to fine-tune the detection of image features (Freiburger: [0091]). In the combined invention of Ogino and Freiburger, improving the quality of the at least one frame of the ultrasound image sequence with reduced image quality is performed using the first or the second frames of the ultrasound image sequence with high quality. 

Regarding claim 2, Ogino modified by Freiburger teaches the method of claim 1. 
Ogino teaches that the quality of the at least one frame of the ultrasound image sequence with reduced image quality is improved by using the first and the second frame of the ultrasound image sequence with high quality (the first and second frame 51 out of  the “number of correct images" [0043] seen in Fig. 5; “the same number of learned CNNs (CNN1 to CNN4 in FIG. 2) as the number of correct images (the number of types of the clusters) is obtained.” [0043]. “When the image processing unit 200 divides the image data into image data patches and performs processing for each patch, as shown in FIG. 2, a patch processing unit 210 that cuts out the patches from the input image data, and an integration unit 250 that integrates the data after being processed by the restorer 240 for each patch are added to the image processing unit 200." Ogino modified by Freiburger teaches that more than one high quality image can be used to improve an image with reduced quality. Each “correct image” is contributing to its cluster to improve the output image. At least up to 4 “correct images” can be used according to [0043]. Therefore, in Ogino’s method, the first and the second frame of the ultrasound image sequence with high quality correspond to two “correct images” that are used for image improvement. The effects of image improvement from each “correct image” are additive: “an integration unit 250 that integrates the data after being processed by the restorer 240 for each patch are added to the image processing unit 200." [0032]).   
Regarding claim 4, Ogino modified by Freiburger teaches the method of claim 1.
 Ogino teaches that image quality comprises spatial resolution (“The image data obtained by the imaging unit 100 is low spatial resolution data or undersampled data using, for example, a high-speed imaging method.” [0031]. “Resolution and artifacts in ultrasonic imaging are affected by probe frequency, device transmission/reception conditions, transducer element pitch, and the like. In general, depth can be deeper as the frequency is lower, but, the resolution is reduced.” [0086]; “in the ultrasonic imaging device, it is possible to compensate for reduction in resolution of the image quality due to restrictions on the device” [0091]).
Regarding claim 10, Ogino modified by Freiburger teaches the method of claim 1.
Ogino teaches that each frame is a B-Mode image (“The reconstruction unit 700 includes an ultrasonic image generator 730 that generates an ultrasonic image such as a B-mode image …, 
Regarding claim 13, Ogino modified by Freiburger teaches the method of claim 1. Ogino teaches that the improving the quality of the at least one frame of the ultrasound image sequence with reduced image quality is achieved by application of machine learning (“the image processing unit 750 first receives the ultrasonic image created by the ultrasound image generator 730, performs patch processing and clustering, and then selects the restorer (CNN) applied to each cluster.  Each CNN receives the data of the patch and outputs the data with improved image quality.  Finally, the data from each CNN is integrated into the ultrasonic image. [0088], Fig. 16).  
Regarding claim 14, Ogino modified by Freiburger teaches the method of claim 1. Ogino teaches that the reduced image quality is a result of low spatial sampling incurred by using a reduced number of transducer elements (“the case of improving the image quality degraded due to imaging conditions such as frequency and device restrictions such as the element pitch has been described. The present embodiment can also be applied to the data that has been undersampled by controlling a driving method of a number of elements, for example, by thinning the elements at random” [0090]).   
Regarding claim 16, Ogino modified by Freiburger teaches the method of claim 1. Ogino teaches that the result the reduced image quality is a result of low spatial frequency sampling (“The image data obtained by the imaging unit 100 is low spatial resolution data or undersampled data using, for example, a high-speed imaging method.” [0031]).
Regarding claim 21, Ogino modified by Freiburger teaches the method of claim 1. Ogino teaches that the reduced image quality is due to a combination of two or more techniques Large element pitch or undersampling of transducer elements would result in low spatial frequency sampling), temporal delay quantization used during a beamforming process, not performing phase aberration correction, not performing aperture coherence function-based imaging techniques, and sending a reduced number of transmissions (line spacing and ensemble length) (Ogino modified by Freiburger teaches the two techniques of the list that are low spatial sampling incurred by using a reduced number of elements of the ultrasound transducer [0090] and low spatial frequency sampling [0031]).
Regarding claim 24, Ogino teaches a medical ultrasound imaging system (70, “FIG. 16 is a diagram showing the overall configuration of the medical imaging device (an ultrasonic imaging device)” [0028]; “the image processing using the learned CNN" [0091]) comprising: 
a) a medical ultrasound imaging device (710, Fig. 16; “the ultrasonic imaging unit 710 includes an ultrasonic probe 711 that transmits an ultrasonic wave, a transmitting unit 712 that transmits an ultrasonic drive signal to the probe 711, an ultrasonic receiving unit 713 that 
one-dimensional direction or a two-dimensional direction, and repeats transmission and reception of the ultrasonic wave while electronically switching the transducers at high speed.  Resolution and artifacts in ultrasonic imaging are affected by probe frequency, device 
transmission/reception conditions, transducer element pitch, and the like." [0086], Fig. 16); and 
b) at least one processor (“As schematically shown in FIG. 4, the CNN is a calculation unit constructed on a computer configured to repeat a large number of convolution operations 42 and pooling 43 on a multilayer network between an input layer 41 and an output layer 44.” [0041]; “the ultrasonic transmission/reception control unit 714 and the reconstruction unit 700 are built in one CPU…The ultrasonic transmission/reception control unit 714 may be built in a CPU different from the reconstruction unit 700, and may be a combination of hardware such as a transmission/reception circuit and control software." [0084]. "The image processing unit 750 improves the image quality by applying the restorer 240 to the ultrasonic image captured under such restrictions." [0087], Fig. 16); 
the system configured to perform functions comprising:  
a) forming, using the ultrasound transducer, a first image (51, [0042], Fig. 5) of an ultrasound image sequence (a sequence of “correct images" [0043] seen in Fig. 5 containing the “correct image 51” [0042], “high-quality image" [0059]; “the image obtained … without undersampling or … where the device is free from the restrictions." [0100]) with high image 
b) forming, using the ultrasound transducer, at least one image (52, [0042], Fig. 5) with reduced image quality (“a test image 52 with a degraded image quality generated based on the correct image is used. .. The image quality of the test image is adjusted to be degraded depending on the imaging method (undersampling method) in the imaging unit 100." [0042]; “the ultrasonic image that has undergone a predetermined degradation process” [0087];  “the case of improving the image quality degraded due to imaging conditions such as frequency and device restrictions such as the element pitch has been described. The present embodiment can also be applied to the data that has been undersampled by controlling a driving method of a number of elements, for example, by thinning the elements at random, the data that has been captured at a low frequency at the expense of resolution in order to increase the depth, or the like.” [0090]); 
a second frame 51 out of  the “number of correct images" [0043] seen in Fig. 5 containing the “correct image 51” [0042]; “the ultrasonic image captured under conditions that generate the highest image quality without restrictions such as the imaging time, or the ultrasonic image captured using a high-specification model,” [0087]); and 
d) improving, using the at least one processor, the quality of the at least one image of the ultrasound image sequence with reduced image quality using the first or the second images of the ultrasound image sequence with high quality (“The image processing unit 750 improves the image quality by applying the restorer 240 to the ultrasonic image captured under such restrictions.  For example, the ultrasonic image captured under conditions that generate the highest image quality without restrictions such as the imaging time, or the ultrasonic image captured using a high-specification model, and the ultrasonic image that has undergone a predetermined degradation process are used as the learning data, and are clustered, to prepare the restorer 240 trained for each cluster.” [0087]; “the image processing unit 750 first receives the ultrasonic image created by the ultrasound image generator 730, performs patch processing and clustering, and then selects the restorer (CNN) applied to each cluster.  Each CNN receives the data of the patch and outputs the data with improved image quality.  Finally, the data from each CNN is integrated into the ultrasonic image. [0088], Fig. 16).  
While Ogino modified by Freiburger teaches forming at least one image (52, [0042], Fig. 5) with reduced image quality (“a test image 52 with a degraded image quality generated based on the correct image is used. .. The image quality of the test image is adjusted to be degraded depending on the imaging method (undersampling method) in the imaging unit 100." [0042]; 
However, Freiburger discloses acquisition control for elasticity ultrasound imaging, which is analogous art. Freiburger teaches forming frames (“sequential frames" [0026]; “frames of data for elasticity imaging" [0029]), the ultrasound image sequence (“ultrasound data, B-mode data” [0026]) comprising a plurality of frames (“frames of data for elasticity imaging" [0029]), wherein each frame is generated at a distinct time point (a point of the “single frame acquisition” [0014]) to produce the ultrasound image sequence (“The automatic setting of one or more acquisition parameters for elasticity imaging may be performed periodically or continuously while scanning, in real-time, for elasticity imaging. Alternatively, the automatic setting occurs once for single frame acquisition of an elasticity image... The system detects the motion, sets the acquisition parameters based, at least in part, on the amount of motion, and then generates the elasticity image using the settings. The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an "update" control).” [0014]; “images of the sequence” [0091]); and forming at least one frame of the ultrasound 
Therefore, based on Freiburger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ogino to form frames, the ultrasound image sequence comprising a plurality of frames, wherein each frame is generated at a distinct time point to produce the ultrasound image sequence; and forming at least one frame of the ultrasound image sequence with reduced image quality, as taught by Freiburger, in order to fine-tune the detection of image features (Freiburger: [0091]). In the combined invention of Ogino and Freiburger, improving the quality of the at least one frame of the ultrasound image sequence with reduced image quality is performed using the first or the second frames of the ultrasound image sequence with high quality. 

Regarding claim 25, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino teaches that the quality of the at least one frame of the ultrasound image sequence with reduced image quality is improved by using the first and the second frame of the ultrasound the first and second frame 51 out of  the “number of correct images" [0043] seen in Fig. 5; “the same number of learned CNNs (CNN1 to CNN4 in FIG. 2) as the number of correct images (the number of types of the clusters) is obtained.” [0043]. “When the image processing unit 200 divides the image data into image data patches and performs processing for each patch, as shown in FIG. 2, a patch processing unit 210 that cuts out the patches from the input image data, and an integration unit 250 that integrates the data after being processed by the restorer 240 for each patch are added to the image processing unit 200." [0032]. “The function of the image processing unit 750 is the same as the image processing unit 200 of the first embodiment. As shown in (B) of FIG. 1, the image processing unit 750 includes, for example, the patch processing unit 210, the classification unit 220, the selection unit 230, the plurality of restorers 240, and the integration unit 250.” [0085], Figs. 1-2, 16. Ogino modified by Freiburger teaches that more than one high quality image can be used to improve an image with reduced quality. Each “correct image” is contributing to its cluster to improve the output image. At least up to 4 “correct images” can be used according to [0043]. Therefore, in Ogino’s method, the first and the second frame of the ultrasound image sequence with high quality correspond to two “correct images” that are used for image improvement. The effects of image improvement from each “correct image” are additive: “an integration unit 250 that integrates the data after being processed by the restorer 240 for each patch are added to the image processing unit 200." [0032]).   
Regarding claim 27, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
 Ogino teaches that image quality comprises spatial resolution (“The image data obtained by the imaging unit 100 is low spatial resolution data or undersampled data using, for example, a 
Regarding claim 33, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
 Ogino teaches that each frame is a B-Mode image (“The reconstruction unit 700 includes an ultrasonic image generator 730 that generates an ultrasonic image such as a B-mode image …, and an image processing unit 750 having a function corresponding to the image processing unit 200 of the first embodiment.” [0084], Fig. 16).  
Regarding claim 36, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
 Ogino teaches that the improving the quality of the at least one frame of the ultrasound image sequence with reduced image quality is achieved by application of machine learning (“the image processing unit 750 first receives the ultrasonic image created by the ultrasound image generator 730, performs patch processing and clustering, and then selects the restorer (CNN) applied to each cluster.  Each CNN receives the data of the patch and outputs the data with improved image quality.  Finally, the data from each CNN is integrated into the ultrasonic image. [0088], Fig. 16).  
Regarding claim 37, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.

Regarding claim 39, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24. 
Ogino teaches that the reduced image quality is a result of low spatial frequency sampling (“The image data obtained by the imaging unit 100 is low spatial resolution data or undersampled data using, for example, a high-speed imaging method.” [0031]).
Regarding claim 44, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino teaches that the reduced image quality is due to a combination of two or more techniques used to reduce image quality (“the case of improving the image quality degraded due to imaging conditions such as frequency and device restrictions such as the element pitch has been described.” [0090]), selected from the list consisting of: low spatial sampling incurred by using a reduced number of elements of the ultrasound transducer (“the case of improving the image quality degraded due to …device restrictions such as the element pitch has been described. The present embodiment can also be applied to the data that has been undersampled by controlling a driving method of a number of elements, for example, by thinning the elements at random” [0090]), low temporal sampling incurred by using a low temporal sampling rate, low spatial frequency sampling (“The image data obtained by the imaging unit 100 is low spatial Large element pitch or undersampling of transducer elements would result in low spatial frequency sampling), temporal delay quantization used during a beamforming process, not performing phase aberration correction, not performing aperture coherence function-based imaging techniques, and sending a reduced number of transmissions (line spacing and ensemble length).(Ogino modified by Freiburger teaches the two techniques of the list that are low spatial sampling incurred by using a reduced number of elements of the ultrasound transducer [0090] and low spatial frequency sampling [0031]).

Regarding claim 46, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino teaches that the frames are formed using a transducer, and wherein the transducer comprises a 1.25D, 1.5D, 1.75D, or 2D array of elements ("There are various types of the ultrasonic probe 711.  Generally, the ultrasonic probe 711 includes a large number of transducers arranged in … a two-dimensional direction" [0086], Fig. 16).  
Regarding claim 47, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino teaches that the at least one processor comprises an application-specific integrated circuit (ASIC) (“Some functions of the image processing unit 200 can also be implemented by hardware such as an ASIC (Application Specific Integrated Circuit)" [0033], Fig. 2).  

Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino and Freiburger as applied to claims 1 and 24, and further in view of Matthews (US 20150160322), hereinafter Matthews.
Regarding claim 3, Ogino modified by Freiburger teaches the method of claim 1.
Ogino modified by Freiburger does not teach improving the quality of the first frame of the ultrasound image sequence with high image quality or the second frame of the ultrasound image sequence with high image quality.  
However, Matthews discloses a method of, and apparatus for, correcting distortion in medical images, which is analogous art. Matthews teaches improving the quality of the first frame of the image sequence (“the first medical image data” Abstract) with high image quality (“the first medical image data has a first distortion of a first distortion type and the second medical image data has the first distortion and a second distortion of a second distortion type 
wherein the first distortion and the second distortion are cumulative” Abstract. The first medical image data has high image quality as compared to the second medical image data) or the second frame of the image sequence with high image quality (“An apparatus according to claim 1, wherein the image correction unit is further configured to correct the first distortion in the first medical image data using the determined representation of the first distortion.” Claim 11. Correcting the first distortion is seen as improving the quality of the frame of the image sequence).
Therefore, based on Matthews’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to improve the quality of the first frame of the ultrasound image sequence with high image quality or the second frame of the ultrasound image sequence with high image quality, as taught by Matthews, in order to correct existing distortions in the medical image data (Matthews: Claim 11). In the combined the invention of Ogino and Matthews, the image sequence is the ultrasound image sequence.
Regarding claim 26, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
 Ogino modified by Freiburger does not teach improving the quality of the first frame of the ultrasound image sequence with high image quality or the second frame of the ultrasound image sequence with high image quality.  
However, Matthews discloses a method of, and apparatus for, correcting distortion in medical images, which is analogous art. Matthews teaches improving the quality of the first frame of the image sequence (“the first medical image data” Abstract) with high image quality (“the first medical image data has a first distortion of a first distortion type and the second medical image data has the first distortion and a second distortion of a second distortion type 
wherein the first distortion and the second distortion are cumulative” Abstract. The first medical image data has high image quality as compared to the second medical image data) or the second frame of the image sequence with high image quality (“An apparatus according to claim 1, wherein the image correction unit is further configured to correct the first distortion in the first medical image data using the determined representation of the first distortion.” Claim 11).
Therefore, based on Matthews’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to improve the quality of the first frame of the ultrasound image sequence with high image quality or the second frame of the ultrasound image sequence with high image quality, as taught by Matthews, in order to correct existing distortions in the medical image data (Matthews: Claim 11). In the combined the invention of Ogino and Matthews, the image sequence is the ultrasound image sequence.

s 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino and Freiburger as applied to claims 1 and 24, and further in view of Liu, et al (US 20060173313), hereinafter Liu.
Regarding claim 5, Ogino modified by Freiburger teaches the method of claim 1.
 Ogino modified by Freiburger does not teach that image quality comprises contrast resolution.  
However, Liu discloses coherence factor adaptive ultrasound imaging, which is analogous art. Liu teaches that image quality comprises contrast resolution (“Data optimized for contrast may be input .... The input data is then used to select brightness or display intensity.” [0027]).
Therefore, based on Liu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to consider image quality that comprises contrast resolution, as taught by Liu, in order to improve medical image data display (Liu: [0027]). 
Regarding claim 28, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino modified by Freiburger does not teach that image quality comprises contrast resolution.  
However, Liu discloses coherence factor adaptive ultrasound imaging, which is analogous art. Liu teaches that image quality comprises contrast resolution (“Data optimized for contrast may be input .... The input data is then used to select brightness or display intensity.” [0027]).
. 
Claims 6-9, 11, 29-32, 34, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino and Freiburger as applied to claims 1 and 24, and further in view of Wegner (US 20150080725), hereinafter Wegner.
Regarding claim 6, Ogino modified by Freiburger teaches the method of claim 1.
Ogino modified by Freiburger does not teach that image quality comprises signal-to-noise ratio.  
However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that image quality comprises signal-to-noise ratio (“depending on the nature and magnitude of the phase errors, they can significantly degrade the image quality in terms of geometry, resolution, contrast and reduced signal-to-noise ratio (SNR), as shown in Table 1, which shows the effect of various types of phase errors on reconstructed images." [0101]).
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to consider image quality that comprises signal-to-noise ratio, as taught by Wegner, in order to improve image data by removing phase errors that are causing reduced SNR (Wegner: [0101]). 
Regarding claim 29, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino modified by Freiburger does not teach that image quality comprises signal-to-noise ratio.  
However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that image quality comprises signal-to-noise ratio (“depending on the nature and magnitude of the phase errors, they can significantly degrade the image quality in terms of geometry, resolution, contrast and reduced signal-to-noise ratio (SNR), as shown in Table 1, which shows the effect of various types of phase errors on reconstructed images." [0101]).
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to consider image quality that comprises signal-to-noise ratio, as taught by Wegner, in order to improve image data by removing phase errors that are causing reduced SNR (Wegner: [0101]). 
Regarding claim 7, Ogino modified by Freiburger teaches the method of claim 1.
 Ogino modified by Freiburger does not teach that image quality comprises signal dynamic range.  
However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that image quality comprises signal dynamic range (“The A/D Converter Module 213 can include A/D converters that have low least significant bit (LSB) jitter, spurious-free dynamic range (SFDR) and waveform dependency, such that the exemplary waveforms can be adequately decoded.  The converted 
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to consider image quality that comprises signal dynamic range, as taught by Wegner, in order to form images of the target medium (Wegner: [0052]). 
Regarding claim 30, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino modified by Freiburger does not teach that image quality comprises signal dynamic range.  
However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that image quality comprises signal dynamic range (“The A/D Converter Module 213 can include A/D converters that have low least significant bit (LSB) jitter, spurious-free dynamic range (SFDR) and waveform dependency, such that the exemplary waveforms can be adequately decoded.  The converted digital representations of the individual received waveforms can be processed by a processor, e.g., the Digital Signal Processor 204, in manner that creates and forms a representative image of the target medium” [0052]).
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to consider image quality that 
Regarding claim 8, Ogino modified by Freiburger teaches the method of claim 1.
 Ogino does not explicitly teach that each frame is a 2-dimensional image.  
However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that each frame is a 2-dimensional image (“two-dimensional (2D) …ultrasound images of biological tissue.” [0004]. “The SASS and SASpl exemplary modes of operations can include 2D planar slice” [0054]; “conventional B-Mode… 2D … image at selected depth” [0055]. “The image frame formed by the Digital Signal Processor 204 can be displayed on Display 205 to the user" [0059]).
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have each frame that is a 2-dimensional image, as taught by Wegner, in order to display image frames representative of the target medium (Wegner: [0059]). 
Regarding claim 31, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino does not explicitly teach that each frame is a 2-dimensional image.  
However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that each frame is a 2-dimensional image (“two-dimensional (2D) …ultrasound images of biological tissue.” [0004]. “The SASS and SASpl exemplary modes of operations can include 2D planar slice” [0054]; 
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have each frame that is a 2-dimensional image, as taught by Wegner, in order to display image frames representative of the target medium (Wegner: [0059]). 
Regarding claim 9, Ogino modified by Freiburger teaches the method of claim 1.
Ogino does not explicitly teach that each frame is a 3-dimensional image.  
However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that each frame is a 3-dimensional image (“three-dimensional (3D) ultrasound images of biological tissue.” [0004] “The SASS and SASpl exemplary modes of operations can include …3D volume tomographic renderings” [0054]).
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have each frame that is a 3-dimensional image, as taught by Wegner, in order to display image volume of biological tissue representative of the target medium (Wegner: [0004], [0054], [0059]). 
Regarding claim 32, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino does not explicitly teach that each frame is a 3-dimensional image.  

Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have each frame that is a 3-dimensional image, as taught by Wegner, in order to display image volume of biological tissue representative of the target medium (Wegner: [0004], [0054], [0059]). 
Regarding claim 11, Ogino modified by Freiburger teaches the method of claim 1.
Ogino does not explicitly teach that each frame is a color Doppler image.  
However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that each frame is a color Doppler image (“Exemplary Doppler modes include Color Doppler (e.g., superposition of color coded Doppler and B-mode images)," [0055]).
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have each frame that is a color Doppler image, as taught by Wegner, in order to facilitate imaging of biological tissue representative of the target medium (Wegner: [0004], [0054], [0059]). 
Regarding claim 34, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.

However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that each frame is a color Doppler image (“Exemplary Doppler modes include Color Doppler (e.g., superposition of color coded Doppler and B-mode images)," [0055]).
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Ogino and Freiburger to have each frame that is a color Doppler image, as taught by Wegner, in order to facilitate imaging of biological tissue representative of the target medium (Wegner: [0004], [0054], [0059]). 
Regarding claim 48, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino does not explicitly teach that the at least one processor comprises a mobile computing device in communication with the medical ultrasound imaging device.
 However, Wegner discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wegner teaches that the at least one processor comprises a mobile computing device in communication with the medical ultrasound imaging device (“The System Controller 202 can be implemented as one of various data processing architectures, such as a personal computer (PC), laptop, tablet, and mobile communication device architectures.” [0041]; Fig. 2A).
Therefore, based on Wegner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have the at least one processor that . 

Claims 12 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 20200175675), hereinafter Ogino, in view of Wong et al (US 20170000461), hereinafter Wong.
Regarding claim 12, Ogino modified by Freiburger teaches the method of claim 1.
 Ogino modified by Freiburger does not teach that each frame is a spectral Doppler strip.  
However, Wong discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wong teaches that each frame is a spectral Doppler strip (“In act 34, the processor generates an image on a display.  The image is a function of the spectra, such as shown in FIG. 2.  The spectrum or series of spectra may be used to generate a spectral strip.  The spectral strip is displayed for the Doppler gate.” [0041]. “The processor 21 generates or causes the Doppler processor 18 to generate the spectral strip.” [0076]).
Therefore, based on Wong’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have each frame that is a spectral Doppler strip, as taught by Wong, in order to facilitate display of spectrum or series of spectra for the Doppler gate (Wong: [0041]). 
Regarding claim 35, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.

However, Wong discloses coherent spread-spectrum coded waveforms in synthetic aperture image formation, which is analogous art. Wong teaches that each frame is a spectral Doppler strip (“In act 34, the processor generates an image on a display.  The image is a function of the spectra, such as shown in FIG. 2.  The spectrum or series of spectra may be used to generate a spectral strip.  The spectral strip is displayed for the Doppler gate.” [0041]. “The processor 21 generates or causes the Doppler processor 18 to generate the spectral strip.” [0076]).
Therefore, based on Wong’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have each frame that is a spectral Doppler strip, as taught by Wong, in order to facilitate display of spectrum or series of spectra for the Doppler gate (Wong: [0041]). 

Claims 15 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 20200175675), hereinafter Ogino, in view of Eibl et al (US 20180353157), hereinafter Eibl.
Regarding claim 15, Ogino modified by Freiburger teaches the method of claim 1.
 Ogino modified by Freiburger does not teach that the reduced image quality is a result of low temporal sampling incurred by using a low temporal sampling rate.  
However, Eibl discloses systems and methods for automated fluid response measurement, which is analogous art. Eibl teaches that the reduced image quality is a result of low temporal sampling incurred by using a low temporal sampling rate (“Pulsed wave Doppler ultrasound 
Therefore, based on Eibl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have the reduced image quality that is the result of low temporal sampling incurred by using a low temporal sampling rate, as taught by Eibl, in order to generate a test image with a degraded image quality by using a predetermined degradation process (Ogino: [0042], [0087]). 
Regarding claim 38, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino modified by Freiburger does not teach that the reduced image quality is a result of low temporal sampling incurred by using a low temporal sampling rate.  
However, Eibl discloses systems and methods for automated fluid response measurement, which is analogous art. Eibl teaches that the reduced image quality is a result of low temporal sampling incurred by using a low temporal sampling rate (“Pulsed wave Doppler ultrasound 
Therefore, based on Eibl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have the reduced image quality that is the result of low temporal sampling incurred by using a low temporal sampling rate, as taught by Eibl, in order to generate a test image with a degraded image quality by using a predetermined degradation process (Ogino: [0042], [0087]). 

Claims 17 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 20200175675), hereinafter Ogino, in view of Pridham et al (US 4290127), hereinafter Pridham.
Regarding claim 17, Ogino modified by Freiburger teaches the method of claim 1.
 Ogino modified by Freiburger does not teach that the reduced image quality is a result of temporal delay quantization used during a beamforming process.  

Therefore, based on Pridham’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have the reduced image quality that is the result of temporal delay quantization used during a beamforming process, as taught by Pridham, in order to use the reduced sampling rate thereby reducing storage requirements (Pridham: Col. 1, l. 54-56). 
Regarding claim 40, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino modified by Freiburger does not teach that the reduced image quality is a result of temporal delay quantization used during a beamforming process.  
However, Pridham discloses a beamformer with reduced sampling rate, which is analogous art. Pridham teaches that the reduced image quality is a result of temporal delay quantization used during a beamforming process (“In the case of sonar systems, … digital delay lines are frequently employed with the signals at the respective transducers being sampled at rates which are many times higher than the highest frequency of the sonic radiation to minimize the effects of temporal quantization in the beamforming process.” Col. 1, l. 27-43).
. 

Claims 18 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 20200175675), hereinafter Ogino, in view of O'Donnell, et al., ("Phase-Aberration Correction Using Signals From Point Reflectors and Diffuse Scatterers: Measurements," IEEE Transactions on Ultrasonics, Ferroelectrics and Frequency Control, vol. 35, Issue 6, Nov. 1988, IEEE, pp. 768-774), hereinafter O’Donnell.
Regarding claim 18, Ogino modified by Freiburger teaches the method of claim 1.
 Ogino modified by Freiburger does not teach that the reduced image quality is due to not performing phase aberration correction.  
However, O’Donnell discloses a phase-aberration correction, which is analogous art. O’Donnell teaches that the reduced image quality is due to not performing phase aberration correction (“1. INTRODUCTION THE PRIMARY GOAL of measuring and correcting
phase errors in coherent imaging systems is to improve image quality in situations where arrival time variations across the face of the aperture cannot be computed from simple geometrical considerations. For the case of medical ultrasound, this means improving image quality in “different” patients in which poor image quality is often attributed to phase aberrations induced by velocity inhomogeneity in the body wall,” p. 768).

Regarding claim 41, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino modified by Freiburger does not teach that the reduced image quality is due to not performing phase aberration correction.  
However, O’Donnell discloses a phase-aberration correction, which is analogous art. O’Donnell teaches that the reduced image quality is due to not performing phase aberration correction (“1. INTRODUCTION THE PRIMARY GOAL of measuring and correcting
phase errors in coherent imaging systems is to improve image quality in situations where arrival time variations across the face of the aperture cannot be computed from simple geometrical considerations. For the case of medical ultrasound, this means improving image quality in “different” patients in which poor image quality is often attributed to phase aberrations induced by velocity inhomogeneity in the body wall,” p. 768).
Therefore, based on O’Donnell’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have the reduced image quality that is due to not performing phase aberration correction, as taught by O’Donnell, in . 


Claims 19 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 20200175675), hereinafter Ogino, in view of Ustuner et al (US 20150342567), hereinafter Ustuner.
Regarding claim 19, Ogino modified by Freiburger teaches the method of claim 1.
 Ogino modified by Freiburger does not teach that the reduced image quality is due to not performing aperture coherence function-based imaging techniques.  
However, Ustuner discloses a phase-aberration correction, which is analogous art. Ustuner teaches that the reduced image quality is due to not performing aperture coherence function-based imaging techniques (“Element channel data may enable alternative beamforming methods that examine the incoming signal across the receiving array…For a uniform, diffuse medium, the coherence of echoes backscattered from the focal point as a function of receive 
element separation, or lag, is given by the Fourier transform of the square of the transmit pressure field magnitude.  Therefore, the expected coherence of an aperture with unity weighting across the array is a ramp function that predicts decreasing covariance for increasing lag value.  Short-lag spatial coherence (SLSC) imaging takes advantage of the coherence measurement by estimating the coherence curve as a function of lag and integrating the curve up to a small 
fraction of the aperture length to form an image.” [0003]).
Therefore, based on Ustuner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further 
Regarding claim 42, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino modified by Freiburger does not teach that the reduced image quality is due to not performing aperture coherence function-based imaging techniques.  
However, Ustuner discloses a phase-aberration correction, which is analogous art. Ustuner teaches that the reduced image quality is due to not performing aperture coherence function-based imaging techniques (“Element channel data may enable alternative beamforming methods that examine the incoming signal across the receiving array…For a uniform, diffuse medium, the coherence of echoes backscattered from the focal point as a function of receive 
element separation, or lag, is given by the Fourier transform of the square of the transmit pressure field magnitude.  Therefore, the expected coherence of an aperture with unity weighting across the array is a ramp function that predicts decreasing covariance for increasing lag value.  Short-lag spatial coherence (SLSC) imaging takes advantage of the coherence measurement by estimating the coherence curve as a function of lag and integrating the curve up to a small 
fraction of the aperture length to form an image.” [0003]).
Therefore, based on Ustuner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to account for the reduced image quality that is due to not performing aperture coherence function-based imaging techniques, as . 

Claims 22 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 20200175675), hereinafter Ogino, in view of von Ramm et al (US 10605903), hereinafter Von Ramm.
Regarding claim 22, Ogino modified by Freiburger teaches the method of claim 1.
Ogino modified by Freiburger teaches that the frames are formed using a transducer ("There are various types of the ultrasonic probe 711.  Generally, the ultrasonic probe 711 includes a large number of transducers arranged in … a two-dimensional direction" [0086], Fig. 16).
 Ogino modified by Freiburger does not teach that the transducer comprises a pMUT device.  
However, Von Ramm discloses a pMUT array for ultrasonic imaging, and related apparatuses, systems, and methods, which is analogous art. Von Ramm teaches that the transducer comprises a pMUT device (“Piezoelectric Micromachined Ultrasound Transducer ( pMUT) arrays for ultrasonic imaging, and related apparatuses, systems, and methods are disclosed... The plurality of array elements are configured to transmit and receive at least one ultrasound beam based on the predetermined fundamental mode vibration. By sizing the pMUTs to correspond to a desired fundamental mode vibration, the pMUT array has improved sensitivity, and can be produced relatively cheaply compared to conventional dicing methods.” Abstract).

Regarding claim 45, Ogino modified by Freiburger teaches the medical ultrasound imaging system of claim 24.
Ogino modified by Freiburger does not teach that the transducer comprises a pMUT device.  
However, Von Ramm discloses a pMUT array for ultrasonic imaging, and related apparatuses, systems, and methods, which is analogous art. Von Ramm teaches that the transducer comprises a pMUT device (“Piezoelectric Micromachined Ultrasound Transducer ( pMUT) arrays for ultrasonic imaging, and related apparatuses, systems, and methods are disclosed... The plurality of array elements are configured to transmit and receive at least one ultrasound beam based on the predetermined fundamental mode vibration. By sizing the pMUTs to correspond to a desired fundamental mode vibration, the pMUT array has improved sensitivity, and can be produced relatively cheaply compared to conventional dicing methods.” Abstract).
Therefore, based on Von Ramm’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ogino and Freiburger to have the transducer that comprises a pMUT device, as taught by Von Ramm, in order to improve sensitivity and produce transducers relatively cheaply (Von Ramm: Abstract).
Response to Arguments
                                                         
Applicant's arguments filed 12/01/2021 have been fully considered and are persuasive.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Freiburger.

Response to the 35 U.S.C. §102 and 103 rejection arguments on pages 8-14 of the REMARKS.
Claims 1-48
The Applicant argues that “Applicant respectfully disagrees with the Office's determination that the claimed subject matter is unpatentable over Ogino in combination with any of the other references cited. Ogino is significantly different from the claimed subject matter.” (Pages 9-12). This argument is moot because the rejections are made in view of Freiburger. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793